On Petition eor Rehearing.
Mr. Justice Bean
delivered the opinion.
The argument of counsel for respondent would be forceful if, as it assumes, there was no agreement by plaintiff to accept the office at the salary specified in the resolution of the Board of Fire Commissioners, except such as may be implied from his conduct. But such an assumption is contrary to the positive allegation of the *379answer, that he “was hired and agreed to accept the office and perforin the duties of chief engineer for the sum of $135 per month, and assistant chief engineer for the sum of $100 per month, and, * * * acting upon such agreement, received and accepted the said sum in full payment of all demands against the city; ’ ’ which allegation, for the purposes of this appeal, must be taken and accepted as true. Petition for rehearing is therefore denied. Rehearing Denied.